    Case 2:19-cr-00431-MHT-JTA Document 32 Filed 09/02/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )      CRIMINAL ACTION NO.
              v.                   )         2:19cr431-MHT
                                   )              (WO)
CHRISTOPHER HARDY                  )

                                 ORDER

    Upon consideration of the government’s motion to

dismiss counts 2, 3, and 4 from the indictment, which

is unopposed, it is ORDERED that the motion (doc. no.

31) is granted, and said counts are dismissed from the

indictment (doc. no. 1) in the interest of justice.

    DONE, this the 2nd day of September, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
